Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yaegashi (US-20170307367).
Regarding claim 1, Yaegashi teaches:
An imprint apparatus that forms a pattern of an imprint material on a substrate using a mold having a pattern formation area ([0025]), the imprint apparatus comprising: 
a mold measurement unit configured to measure a position of the pattern formation area of the mold ([0031] and [0036]; Fig. 1, #3); 
a light modulation element configured to control an intensity distribution of irradiation light applied to the substrate ([0008] and [0043] – [0048]; Fig. 2, #22); 
an irradiation light measurement unit configured to measure a position of the irradiation light ([0054]; Fig. 3, #21, #25, and #26); and 
a control unit configured to control the position of the irradiation light with respect to the position of the pattern formation area based on a measurement result of the position of the pattern formation area by the mold measurement unit and a measurement result of the position of the irradiation light by the irradiation light measurement unit ([0037] and [0040] – [0041]; Fig. 1, #12).

Regarding claim 2, Yaegashi teaches the limitations of claim 1, which claim 2 depends on. Yaegashi further teaches:
wherein the control unit determines relative positions of the pattern formation area of the mold and the irradiation light using the measurement result by the mold measurement unit and the measurement result by the irradiation light measurement unit and controls the position of the irradiation light to align the relative positions ([0037] and [0040] – [0041]; Fig. 1, #12).

Regarding claim 3, Yaegashi teaches the limitations of claim 1, which claim 3 depends on. Yaegashi further teaches:
further comprising an element driving mechanism configured to drive the light modulation element ([0032]), 
wherein the control unit controls the element driving mechanism and changes a position of the light modulation element with respect to the imprint apparatus to control the position of the irradiation light ([0032] and [0037]).

Regarding claim 4, Yaegashi teaches the limitations of claim 1, which claim 4 depends on. Yaegashi further teaches:
further comprising a mold driving unit configured to drive the mold ([0034]), 
wherein the control unit controls the mold driving unit and changes a position of the mold with respect to the imprint apparatus to control the position of 

Regarding claim 5, Yaegashi teaches the limitations of claim 1, which claim 5 depends on. Yaegashi further teaches:
wherein the mold measurement unit measures the position of the pattern formation area by measuring a distance to the pattern formation area of the mold in a state where the mold is held by a mold holding unit ([0032] – [0037]).

Regarding claim 6, Yaegashi teaches the limitations of claim 5, which claim 6 depends on. Yaegashi further teaches:
wherein the mold measurement unit is provided in a substrate holding unit configured to hold the substrate ([0025] and [0035]; Fig. 1, #5), and 
wherein scanning is performed by the substrate holding unit in a direction along the pattern formation area of the mold, and the mold measurement unit measures the position of the pattern formation area by measuring the distance to the pattern formation area ([0034] – [0037]). Because this is an apparatus claim, the apparatus only needs to be capable of performing the function. Which it is as shown by the citations above.

Regarding claim 7, Yaegashi teaches the limitations of claim 1, which claim 7 depends on. Yaegashi further teaches:
wherein the mold measurement unit measures a position of a side surface of the mold to measure the position of the pattern formation area of the mold ([0054] – [0056]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yaegashi (US-20170307367).
Regarding claim 8, Yaegashi teaches the limitations of claim 1, which claim 8 depends on. Yaegashi further teaches:
wherein the irradiation light measurement unit is provided in a substrate holding unit configured to hold the substrate ([0025] and [0035]; Fig.1, #5), and 
wherein the irradiation light measurement unit measures an illumination area of the irradiation light applied to the substrate by scanning with the substrate holding unit in a direction along a surface of the substrate ([0034] – [0037]). Because this is an apparatus claim, the apparatus only needs to be capable of performing the function. Which it is as shown by the citations above.
It would have been obvious to one of ordinary skill in the art to rearrange the irradiation light measurement unit to provide it in the substrate holding unit, as this change is a simple rearrangement of parts and does not change the invention in any way or provide patentability to it. This modification would be obvious in the absence of a showing or criticality or unexpected results.

In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) 

Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) The particular placement of an element was held to be obvious. 

It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748